Form of Notice of Withdrawal of Tender Page1of 3 FORM OF NOTICE OF WITHDRAWAL OF TENDER Exhibit A(1)(iv) NOTICE OF WITHDRAWAL OF TENDER Regarding Units of Limited Liability Company Interests in ROCHDALE CORE ALTERNATIVE STRATEGIES MASTER FUND LLC Tendered Pursuant to the Offer to Purchase Dated August 24, 2009 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY THE FUND BY, 5:00 P.M. EASTERN TIME, ON SEPTEMBER 22, 2009, UNLESS THE OFFER IS EXTENDED. COMPLETE THIS NOTICE OF WITHDRAWAL AND RETURN BY MAIL OR FAX TO: ROCHDALE CORE ALTERNATIVE STRATEGIES MASTER FUND LLC c/o
